Buchanan, J.
The defendant and appellant asks for an increase of the jug'dment rendered in her favor against her warrantor, Ambrose Phillips, by the District Court. But this court cannot afford her any relief in this respect, for she has not made her warrantor party to this appeal; the only obligees mentioned in the appeal bond being the plaintiffs. The warrantor, Phillips, has made an appearance in this court, it is true; but it is, to move for the dismissal of the appeal as regards himself.
The only parties before us, are the plaintiffs and defendant.
The plaintiffs, appellees, answer the appeal, praying for an amendment of the judgment rendered as between themselves and the appellant, by disallowing the value of improvements put by defendant upon the land; which is allowed by the District Court in compensation of the rent for 1856 and 1857.
The appellees are entitled to the amendment claimed by them. The defendant has not asked by her pleadings for compensation for her improvements, at the hands of plaintiffs.
Her answer to the plaintiffs’ petition, after a general denial, avers that she purchased the land claimed by plaintiffs, from Ambrose Phillips; that she has paid her vendor, and has made, since the purchase, valuable improvements.
She prays that Phillips bo cited as warrantor ; and in case the plaintiffs have judgment against her, that she may have judgment over against said Phillips for the amount paid by defendant for the land, and for the improvements, &c.
That portion of the judgment allowing defendant one hundred and fifty dollars in the shape of an offset against rent recovered by plaintiffs, thus appears to be ultra petitum.
It is, therefore, adjudged and decreed, that the judgment of the District Court, as between the plaintiffs and the defendant, be amended, by decreeing that plaintiffs recover of defendant rent at the rate of seventy-five dollars per annum, from the 1st January, 1856, until plaintiffs are put in possession of the premises mentioned and described in the judgment; that in all other respects, the judgment in this case, as between plaintiffs and defendant, be affirmed ; and that defendant pay costs in both courts.